909 F.2d 1495
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Pedro M. REYES, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 90-3223.
United States Court of Appeals, Federal Circuit.
July 17, 1990.

Before MAYER, Circuit Judge, JACK R. MILLER, Senior Circuit Judge, and LOURIE, Circuit Judge.
DECISION
JACK R. MILLER, Senior Circuit Judge.


1
The MSPB's decision is affirmed.

OPINION

2
This is another case where an applicant for benefits under the Civil Service Retirement Act has been found by the Office of Personnel Management (OPM) and the Merit Systems Protection Board (MSPB) to not have sufficient evidence to sustain his burden of proof.   See Cheeseman v. OPM, 791 F.2d 138, 141 (Fed.Cir.1986), cert. denied, 479 U.S. 1037 (1987).


3
We note particularly that Petitioner has not furnished proof that retirement deductions, required by the law (5 U.S.C. Sec. 8334(a)), have been taken from his pay.  Further, he has not shown wherein the MSPB decision is arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law or unsupported by substantial evidence.


4
Finally, Petitioner has not produced evidence showing that he had five years of creditable civilian service with the United States Government, as required by the Civil Service Retirement Act.    See Sabado v. Office of Personnel Management, No. 90-3106, slip op.  (Fed.Cir. June 12, 1990).